                               Case 2:21-cv-01286-JJT Document 1-1 Filed 07/23/21 Page 1 of 1
JS 44 (Rev 04/2                                                                 CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet  (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
I (a) PLAINTIFFS                                                                                                    DEFENDANTS

             Justin Hanson                                                                                          The 85 Fund
      (b)    County of Residence of First Listed Plaintiff Maricopa                                                 County of Residence of First Listed Defendant
                               (EXCEPT IN U S PLAINTIFF CASES)                                                                             (IN U S PLAINTIFF CASES ONLY)
                                                                                                                    NOTE    IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED

      (C)    Attorneys (Fa in Name, Add, ess, and Telephone Numbet)                                                  Attorneys (If Known)
                                                                                                                Darrell E. Davis, SBN #011442
             Pro Se                                                                                              Zach R Fort, SBN #031643
                                                                                                                 CLARK HILL PLC
II. BASIS OF JURISDICTION (Place an "X" in One Boy Only)                                               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                      "X" in One Boyfoi Plaint
                                                                                                                 (Fat Diversity Cases Only)                                      and One Boylb, Defendant)
01         U S Government                 0    3   Federal Question                                                                       PTF          DEF                                           PTF      DEF
             Plaintiff                               (US Govet nment Not a Pm ty)                          Citizen of This State         01        0      I     Incorporated om Principal Place      04       04
                                                                                                                                                                  of Business In This State

0     2    U S Government                 0    4   Diversity                                               Citizen of Anothei State        0   2   0      2     Incorporated and Principal Place      El 5    0     5
              Defendant                              (Indicate Citizenship of Pal ties in Item III)                                                               of Business In Another State

                                                                                                           Citizen or Subject of a         0   3   0      3     Foreign Nation                        0   6   06
                                                                                                             Foreign Country
IV. NATURE OF SUIT (Place an "X" at One Boy Only)                                                                                              Click here for: Nature of Suit          Code Descriptions.
             CONTRACT                                                  TORTS                                 FORFEITURE/PENALTY                       BANKRUPTCY            _           OTHER STATUTES
—                                                                                                                                              _
— 110 Insurance                  _            PERSONAL INJURY              PERSONAL INJURY                ❑625 Drug Related Seizure            — 422 Appeal 28 USC 158      —          375 False Claims Act
— 120 Marine                     —            310 Airplane              0 365 Personal Injury -                of Property 21 USC 881              423 Withdrawal           _          376 Qui Tam (31 USC
— 130 Miller Act                 _            315 Airplane Product             Product Liability          0690 Other                                   28 USC 157                          3729(a))
  140 Negotiable Instrument                        Liability            0 367 Health Care/                                                           INTELLECTUAL                      400 State Reapportionment
  150 Recovery of Overpayment 0               320 Assault, Libel &            Pharmaceutical                                                       PROPERTY RIGHTS                     410 Antitrust
_     & Enforcement of Judgment                    Slander                    Personal Injury                                                      820 Copyrights           _          430 Banks and Banking
—
_ 151 Medicare Act               0            330 Federal Employers'          Product Liability                                                ❑ 830 Patent                 _          450 Commerce
  152 Recovery of Defaulted                        Liability            0 368 Asbestos Personal                                                    835 Patent - Abbreviated _          460 Deportation
       Student Loans             —            340 Marine                       Injury Product                                                          New Drug Application            470 Racketeer Influenced ant
       (Excludes Veterans)       _            345 Marine Product               Liability                                                       0   840 Trademark              Corrupt Organizations
• 153 Recovery of Overpayment                      Liability             PERSONAL PROPERTY                            LABOR                    0                          480 Consumer Credit
                                                                                                                                                   880 Defend Trade Secrets        ❑
      of Veteran's Benefits      _            350 Motor Vehicle         — 370 Other Fraud                  7 710 Fair Labor Standards                  Act of 2016            (15 USC 1681 or 1692)
❑ 160 Stockholders' Suits        _            355 Motor Vehicle           371 Truth in Lending                   Act                                                               E
                                                                                                                                                                          485 Telephone Consumer
  190 Other Contract                              Product Liability     ❑ 380 Other Personal               0720 Labor/Management               SOCIAL SECURITY                Protection Act
_ 195 Contract Product Liability ❑            360 Othei Personal               Property Damage                   Relations                  — 861 HIA (1395ff)          — 490 Cable/Sat TV
  196 Franchise                                   Injury                • 385 Property Damage              — 740 Railway Labor Act
                                                                                                           —                                   862 Black Lung (923)     _ 850 Securities/Commodities/
                                 0            362 Personal Injury -            Product Liability             751 Family and Medical         — 863 DIWC/DIWW (405(g))          Exchange
                                                  Medical Malpractice                                            Leave Act                     864 SSID Title XVI       0 890 Other Statutory Actions
          REAL PROPERTY                         CIVIL RIGHTS             PRISONER PETITION                   790 Other Labor Litigation        865 RSI (405(g))         0 891 Agricultural Acts
J
.     210 Land Condemnation           J       440 Other Civil Rights      Habeas Corpus:                     791 Employee Retirement                                      893 Environmental Matters
0     220 Foreclosure                 0       441 Voting                  D
                                                                          463 Alien Detainee                     Income Security Act          FEDERAL TAX SUITS           895 Freedom of Information
_     230 Rent Lease & Ejectment      —       442 Employment            0 510 Motions to Vacate                                             .  870 Taxes (U S Plaintiff       Act
      240 Tot ts to Land              _       443 Housing/                     Sentence                                                            or Defendant)        — 896 Arbitration
                                                                                                                                                                        —
      245 Tort Pi oduct Liability                 Accommodations        0 530 General                                                       0  871 IRS—Third Party      _ 899 Administrative Procedun
•     290 All Othei Real Property     0       445 Amer w/Disabilities - 0 535 Death Penalty                       IMMIGRATION                       26 USC 7609               Act/Review or Appeal of
                                                                                                           ......
                                                  Employment            _ Other,                           _ 462 Naturalization Application                                   Agency Decision
                                      0       446 Amer w/Disabilities -    540 Mandamus & Other            _ 465 Other Immigration                                      0 950 Constitutionality of
                                                  Other                 _ 550 Civil Rights                        Actions                                                     State Statutes
                                      0       448 Education             — 555 Prison Condition
                                                                        _ 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
    V. ORIGIN (Place an "X" it            One Boy Only)
El l       Original         O2      Removed from               0    3    Remanded from                ❑ 4 Reinstated or              5 Transferred from        ❑   6 Multidistrict                 8 Multidistoct
           Proceeding               State Court                          Appellate Court                  Reopened                     Another District              Litigation -                    Litigation -
                                                                                                                                       (spect6)                      Transfer                        Direct File
                                               Cite the U S Civil Statute under which you are filing (Do not cite Jut tsdietronal statutes unless dtversq)
                                               47 U S C § 227
    VI. CAUSE OF ACTION                        Brief description of cause
                                               Plaintiff alleges receipt of unlawful text messages

    VII. REQUESTED IN                          ❑    CHECK IF THIS IS A CLASS ACTION                           DEMAND $                                        CHECK YES only if demanded in complaint
         COMPLAINT:                                 UNDER RULE 23, F R Cv P                                   5,000 00                                        JURY DEMAND:               ElYes        E No

    VIII. RELATED CASE(S)
                                                   (See insauctions)
          IF ANY                                                           JUDGE                                                                   DOCKET NUMBER

    DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
            July 23, 2021                                                            /s/ Zach R. Fort
    FOR OFFICE USE ONLY

      RECEIPT #                     AMOUNT                                         APPLYING IFP                                      JUDGE                              MAG JUDGE
